Title: From George Washington to Lieutenant Colonel Joseph Reed, 1 April 1776
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge April 1st 1776.

By the Express which I sent to Philadelphia a few days ago I wrote you a few hasty lines—I have little time to do more now, as I am hurried in dispatching one Brigade after another for New York and preparing for my own departure, by pointing out the Duties of those that remain behind me.
Nothing of Importance has occurr’d—in these parts—since my last—unless it be the Resignation of Generals Ward & Frye,

and the re-assumption of the former, or retraction, on Acct, as he says, of its being disagreeable to some of the Officers—who those Officers are I have not heard. I have not enquired—When the Application to Congress & notice of it to me, came to hand, I was disarm’d of Interposition because it was put upon the footing of Duty, or conscience, the General being perswaded, that his health would not allow him to take that share of Duty that his Office required. the Officers to whom the resignation is disagreeable have been able, no doubt, to convince him of his mistake, and that his health will admit him to be alert and Active—I shall leave him till he can determine Yea or nay, to Command in this Quarter. Genl Frye, that Wonderful Man, has made a most Wonderful hand of it—His appointment took place the 11th of Jany—he desired ten days ago, that his resignation might take place the 11th of April—He has drawn Three hundred and Seventy five Dollars—never done one days dut⟨y⟩—scarce been three times out of his Hou⟨se,⟩ discovered that he was too old, and too infirm for a moving Camp—but remembers that he has been young, active, and very capable of doing what is now out of his power to accomplish; & therefore has left Congress to find out another Man capable of making, if possible, a more brilliant figure than he has done—Add to these the departure of Genls Lee & Thomas—taking some little Acct of S—r and H—and then form an opinion of the G—ls of this Army—their Councils—&ca.
Your Letter of the 15th Ulto contain’d a very unfavourable Acct of the Carolinas, but I am glad to find by the Subsequent one of the 23d that the prospect Brightens; and that Mr Martin’s first attempt (through those universal Instruments of Tyranny the Scotch) hath met with its deserved success—the old proverb, of the first blow being half the Battle cannot better apply than in these Instances the Spirits of the vanquish’d being depress’d in proportion as the Victors get elated.
I am glad to find my Camp equipage in such forwardness. I shall expect to meet it, and I hope you, at New York; for which place I am preparing to set out on thursday, or Friday next. the Accts brought by Mr Temple of the favourable disposition in the Ministry to accomodate matters does not corrispond with their Speeches in Parliament; how then does he Acct for their Inconsistency? If the Commissioners do not come over with

full and ample powers to treat with Congress I sincerely wish they may never put their feet on American Ground, as it must be self evident (in the other case) that they come over with inviduous Intentions—To distract, divide, & create as much confusion as possible—How then can any Man, let his passion for reconciliation be never so strong, be so blinded, and misled, as to embrace a measure, evidently design’d for His destruction? No Man does—no Man can wish the restoration of Peace more fervently than I do; but I hope, whenever made, it will be upon such terms as will reflect honour upon the Councils, and wisdom of America. with you, I think a change in the American representation necessary—frequent appeals to the People can be attended with no bad, but may have very salutary effects. My Countrymen I know, from their form of Government, & steady Attachment heretofore to Royalty, will come reluctantly into the Idea of Independancy; but time, & persecution, brings many wonderful things to pass; & by private Letters which I have lately received from Virginia, I find common sense is working a powerful change there in the Minds of many Men.
The 4000 Men destind for Boston on the 5th; if the Ministerialists had attempted our Works on Dorchester, or the Lines at Roxbury, were to have been headed by old Put. But he would have had pretty easy Work of it, as his Motion’s were to have been regulated by Signals, and those Signals from Appearances—He was not to have made the attempt unless the Town had been drained—or very considerably weakend of its force.
I believe I mentioned in my last to you, that all those who took upon themselves the Style & Title (in Boston) of Governments Men, have Shipped themselves off in the same hurry, but under greater disadvantages than the Kings (I think it Idle to keep up the distinction of Ministerial) Troops have done, being obliged, in a manner, to Man their own Vessels; Seamen not being to be had for the Kings Transports; and submit to all the hardships that can be conceived—One or two of them have committed, what it would have been happy for Mankind if more of them had done long ago—the Act of Suicide—By all Accts, a more miserable set of Beings does not exist than these—taught to believe that the power of G. Britain was almost omnipotent, and if it was not that foreign aid was at hand, they were higher, and more insulting in their opposition, than

the Regulars themselves—When the Order Issued therefore for Imbarking the Troops in Boston, no Electric shock—no sudden flash of lightning—in a Word, not even the last Trump, cou’d have struck them with greater Consternation—they were at their wits end, and conscious of their black ingratitude, chose to commit themselves in the manner before describ’d to the Mercy of the Winds and Waves, in a tempestuous Season, rather than meet their offended Countrymen; and with this declaration I am told they have done it—that if they could have thought, that the most abject submission, would have procured Peace for them, they would have humbled themselves in the Dust & kissed the rod that shd be held out for Chastisemt. Unhappy wretches! Deluded Mortals! Would it not be good policy to grant a general Amnesty? & conquer these People by a generous forgiveness? I am with Mrs Washingtons Compliments Joind with my own to Mrs Reed—Dr Sir Yr Sincere & Affecte friend & Servt

Go: Washington


P.S. I have this Instt receivd an Express from Govr Cooke informing me that A Man of War is just arrivd in the Harbour at New Port, and that 27 Sail of Vessels (supposed to be part of the Fleet from Boston) are within Seconet point. I have orderd Genl Sullivans Brigade wch Marchd from hence on Friday Afternoon to file of immediately for Providence & Genl Greens which was to begin its March to day to repair immediately to that place.


G. W—:
